Citation Nr: 0318012	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  03-10 692	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' 
Appeals, which denied a claim for a rating in excess of 50 
percent for posttraumatic stress disorder (PTSD), should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues of entitlement to an effective date earlier than 
May 23, 2000 for the award of a 100 percent rating for PTSD 
and whether new and material evidence has been presented to 
reopen claims for a lumbar spine disability, chronic 
obstructive pulmonary disease (COPD) due to tobacco abuse and 
a skin rash of the groin will be addressed in a separate 
decision issued under a separate docket number.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on motion by the veteran alleging 
CUE in a Board decision issued in May 1998.


FINDINGS OF FACT

1.  In a May 1998 final decision, the Board denied the 
veteran's claim for a rating in excess of 50 percent for 
PTSD.

2.  The veteran alleges that the Board committed CUE in its 
May 1998 decision by failing to give proper weight to 
medical evidence in favor of his claim, and failing in its 
duty to assist in providing him proper VA examination and 
obtaining VA clinical records.

3.  The May 1998 Board decision, which denied a rating in 
excess of 50 percent for PTSD, represented a reasonable 
application of the known facts to the law then in existence.


CONCLUSION OF LAW

The Board did not commit CUE in its May 1998 decision by 
denying a rating in excess of 50 percent for PTSD.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran (moving party) has filed a request for revision 
of a May 1998 Board decision, which denied a rating in 
excess of 50 percent for PTSD, on the grounds of CUE.  
Essentially, he contends that the Board committed CUE by 
failing to accept the statements of his treating VA 
psychologist as establishing his entitlement to a higher 
rating.  Specifically, he points to April and November 1995 
letters from the psychologist, which essentially indicated 
that he would be unable to maintain substantially gainful 
employment due to his PTSD.  It is also argued that the 
Board failed in its duty to assist the veteran by relying on 
Compensation and Pension examination reports which did not 
reflect review of the claims folder, and failing to obtain 
VA clinical records.  He also contends that his current 
symptomatology, which has resulted in a 100 percent award of 
PTSD, has been of the same severity when the Board rendered 
its decision in May 1998.

Briefly summarized, the veteran served in combat during his 
tours of duty in the Republic of Vietnam wherein he received 
treatment for shell fragment wounds.  He was awarded the 
Purple Heart Medal and the Combat Infantryman Badge.  He was 
treated on two occasions for a condition diagnosed as combat 
exhaustion and/or depressive reaction.  Post-service, he was 
initially diagnosed with an anxiety neurosis on VA 
examination in April 1977.  By means of a rating decision 
dated October 1977, the RO granted service connection for 
anxiety neurosis, and assigned an initial 10 percent 
evaluation.

Thereafter, the veteran's medical records reflected his 1987 
hospitalization for alcohol abuse and adjustment disorder.  
VA Vocational Counseling and Evaluation Reports, dated 
September 1990 and January 1991, reflected the veteran's 
vocational background as a minister with a master's degree 
in theology.  It was noted that he was unlikely to return to 
his vocation as a minister, but that careers in counseling, 
guard work and/or clerical administration were possible.  It 
was further noted that he had lost several past jobs due to 
alcohol abuse.  He was living with his sister.  A January 
1991 VA examination reflected opinion that the veteran's 
service connected anxiety neurosis had matured into a "more 
severe mental condition" diagnosed as a dysthymic disorder 
with extreme depression.  A March 1991 RO decision increased 
the evaluation for the veteran's service connected 
psychiatric disorder to 30 percent disabling.

The veteran's subsequent VA clinical records reveal his 
report of symptoms which included social withdrawal, 
depression, anger, irritable mood and flashbacks.  
Nonetheless, there were several occasions were he reported 
to be "doing well" and "extremely well."  VA examination 
in August 1991 reflected an assessment of anxiety neurosis 
which matured into a more severe major depressive disorder 
with psychotic features.  A September 1991 VA clinical 
record noted that the veteran was working on a part-time 
basis three times weekly while attending computer school 
four nights a week.  VA examination in July 1992 included an 
impression that the veteran manifested poor social skills, 
and had attempted to self-medicate his depression and 
anxiety with alcohol.  In early 1993, the veteran attempted 
to abstain from alcohol use with complaint of increased 
symptoms.  In March 1993, his depression was described by an 
examiner as "mild to moderate" in degree.  At that time, it 
was noted that he was attending church twice a week, and was 
enjoying the support of his wife and son.

In July 1993, the veteran filed a claim for an increased 
rating which was eventually appealed to the Board in May 
1998.  In support of his claim, the veteran submitted lay 
statements from family members which attested to his 
nervousness and alcohol abuse which resulted in verbal and 
physical abusiveness with an inability to hold down a job.  
An acquaintance of five years noted that the veteran 
suffered from brief episodes of depression, nervousness and 
anxiety attacks.  

The veteran was hospitalized from July 21, 1993 to October 
15, 1993 for PTSD counseling and treatment.  On admission, 
he was given a Global Assessment Functioning (GAF) score of 
55.  VA psychological testing, conducted in July and August 
1993, noted his complaints of depression, nightmares, 
flashbacks, black out periods, marital and family 
difficulties, sleep disturbance and violent outbursts.  His 
personality tests were deemed invalid due to 
inconsistencies, and endorsing items "in such a manner so 
as to portray himself as in intense emotional distress and 
experiencing psychotic symptomatology."  It was also noted 
that his pattern of responding to various PTSD assessment 
instruments indicated that his level of PTSD "is severe and 
extremely distressing to him."  He was given diagnoses of 
PTSD, polysubstance dependence in remission, and dysthymia.  
His progress notes reflected that the veteran was given 
weekend passes to attend church activities which he was 
"excited to attend."  He was noted to be "actively" 
involved in church activities, to include engineering an 
event which went well and earned him several accolades.  He 
also reported progress with anger control, improved marital 
relations, and self-esteem.  On discharge, he was given a 
GAF score of 60.  His discharge summary included the 
following assessment of his progress:

[The veteran] was a very active individual as 
well as group psychotherapy and he feels that 
he has learned much better coping skills, 
especially he is much calmer, he is able to 
control his anger, his communication at home 
with his wife and children has improved.  
While he was attending therapy, he also 
continued his religious activities in his 
ministry and he felt very satisfied that he 
could cope well and continue with the program 
as well as his religious activities.

VA PTSD examination in April 1994 noted review of the 
veteran's claims folder.  At that time, the veteran denied 
having friends with whom he could socialize.  He complained 
of poor sleep, flashbacks, social isolation and nightmares.  
He became teary eyed, angry, mouthed obscenities and punched 
a wall when recounting his symptoms.  He did go to a gym 
five days a week.  He denied prior hospitalizations, and 
denied auditory of visual hallucinations on mental status 
examination.  He admitted suicidal ideation, but denied any 
attempts because of his family.  He was oriented in all 
spheres, and his productions were adequate, coherent and 
relevant.  The examiner noted that "[t]his veteran Vietnam 
experiences and his reaction to them, resulting in 
aggressive, angry behavior and mood, nightmares, flashbacks, 
poor socialization, poor employability because of 
interpersonal relations, merit a diagnosis of post-traumatic 
stress disorder."

In October 1994, the veteran underwent an evaluation by VA's 
Director of the PTSD clinic, to determine his "ability to 
do work-related activities on a day-to-day basis in a 
regular work setting." (Emphasis original).  This document, 
entitled "MEDICAL ASSESSMENT OF ABILITY TO DO WORK RELATED 
ACTIVITIES (MENTAL)," included opinion that he had a 
"Good" ability to follow work rules, function independently 
and maintain attention/concentration.  His ability to use 
judgment, interact with supervisor(s) and deal with work 
stresses were deemed "Fair."  His ability to relate to co-
workers and deal with public was assessed as "Poor or 
None."  His limitations were described as follows:

"[The veteran] harbor[s] some well formed 
protective defenses of being recipient of 
hostility from others.  This tends to 
sensitize his interaction with people."

The veteran's ability to remember and carry out complex to 
simple job instruction was assessed as "Unlimited/Very 
Good."  His limitations in this area were described as 
follows:

"[The veteran] is intellectually sharp - good 
cognition - but has significant problems dealing 
with people.  He is becoming more socially withdrawn 
worsening his dysthmic mood."

Finally, the veteran's ability to maintain personal 
appearance was assessed as "Unlimited/Very good," and his 
ability to behave in an emotionally stable manner, relate 
predictably in social situations and demonstrate reliability 
were assessed as "Fair."  A subsequent letter by this 
psychiatrist indicated that the veteran was presenting with 
complaints of depression, social withdrawal and anger, and 
was strongly advised to continue his therapy with the 
outpatient clinic.

In November 1994, the veteran appeared and testified before 
the RO.  He endorsed symptoms which included anger 
outbursts, depression, nightmares, social isolation, and 
physical aggressiveness.  He denied good relationships with 
family members.  He reported being separated from his wife 
since 1988 and had been verbally and physically abusive to 
her.  He did go to church.  He last worked as a counselor in 
approximately 1990 and was fired due to "boozing" and 
"drugging."  He also had non-service connected physical 
disabilities which interfered with his ability to work.

VA general medical examination in June 1995 included the 
veteran's complaints of sleep difficulty, nightmares, 
decreased energy, decreased concentration, increased startle 
response, feelings of guilt, social isolation, poor impulse 
control and inability to maintain any kind of relationship.  
Nonetheless, he kept in close contact with all of his 
children.  His mental status examination was significant for 
lack of engagement in conversation and some vegetative signs 
of depression.  Otherwise, there were no signs of a 
delusional thought process or cognitive impairment.

A September 1995 document prepared by a Staff Psychologist 
for the PTSD clinic team, entitled "Collaborative 
Biopsychosocial Re-Assessment & Care Plan Update," provided 
a GAF score of 60 for PTSD.  

In November 1995, the RO received a letter from the 
psychologist who noted her treatment of the veteran since 
March 1994.  This letter included the following assessment:

[The veteran has been compliant with treatment 
and has made serious, but not wholly 
successful, attempts to adjust to the effects 
of traumatic experiences during his military 
service.  His use of alcohol and drugs was an 
attempt to cope with his traumatic 
experiences, but served to complicate his 
problems.  He has held approximately 15-20 
different jobs since returning from Vietnam, 
the longest being as a pastor in Chicago for 
about four years.  He developed a pattern of 
moving to avoid more serious consequences.  
Aside from the ministry, [the veteran] has 
also worked as a construction worker, a 
machinist, a railroad laborer, and also worked 
briefly as an assistant counselor at a 
substance abuse clinic.  In each case he was 
dismissed for fighting, drinking, and/or 
absenteeism because his depression made it 
impossible to attend work regularly.  Thus it 
would seem that he was suffered considerable 
industrial impairment by virtue of the fact 
that he is unable to establish or maintain 
effective or favorable relationships with 
people.  He has been divorced twice, has been 
removed from the pulpit ministry subsequent to 
experiencing flashbacks while in the pulpit, 
and finds relationships tumultuous, even with 
close family members, e.g. his sister, with 
whom he lives.

[The veteran] continues to suffer from 
disturbed and fragmented sleep, intrusive 
thoughts about his Vietnam experiences, 
irritability, difficulty in expressing 
emotions other than anger, avoidance of 
certain memories of Vietnam, hypervigilance 
and occasional vivid reexperiencing of events 
in Vietnam triggered by stimuli which remind 
him of the war.  In addition, he is also prone 
to bouts of disabling depression which may 
keep him homebound for days or weeks.

In "February 1996," the veteran underwent another 
evaluation by the psychologist to determine his "ability to 
do work-related activities on a day-to-day basis in a 
regular work setting." (Emphasis original).  This document, 
entitled "MEDICAL ASSESSMENT OF ABILITY TO DO WORK RELATED 
ACTIVITIES (MENTAL)," included opinion that the veteran had 
"Good" ability to use judgment and function independently.  
His ability to interact with supervisor(s) and maintain 
attention/concentration was deemed "Fair."  His ability to 
follow work rules, relate to co-workers, deal with public 
and deal with work stresses was deemed "Poor."  His 
limitations were described as follows:

"Post traumatic stress disorder is a chronic 
condition which often leaves patients 
vulnerable to impulsive outbursts, especially 
when dealing with people."

The veteran's ability to remember and carry out complex and 
detailed job instructions was assessed as "Fair" while his 
ability to remember and carry out simple job instructions 
was deemed "Good."  His limitations in this area were 
described as follows:

"[The veteran] has frequent flashbacks which 
interfere with awareness of the here and now, 
i.e., his attention and concentration are poor 
at such times & have a negative impact on 
comprehension and memory."

The veteran's ability to maintain personal appearance was 
assessed as "Good," and his ability to behave in an 
emotionally stable manner, relate predictably in social 
situations and demonstrate reliability was assessed as 
"Poor."  His limitations in this area were described as 
follows:

"[The] veteran experiences episodes of Major 
Depression which render him unable to 
function.  At such times his hygiene, 
emotional stability, predictability & 
reliability all suffer."

The psychologist also offered the following assessment of 
other work-related activities which were affected by the 
veteran's mental impairment:

"While [the] veteran has the capacity to 
function well, i.e., the intellect and 
training, the unpredictable nature of his 
behavior due to PTSD & depression make work 
related performance erratic."

Following an October 1995 RO decision which denied a rating 
in excess of 30 percent for PTSD, the psychologist wrote an 
"April 1995" letter which stated as follows:

I was somewhat surprised to read your letter 
of February 28, 1996 to [the veteran] in 
reference to the appeal he has filed.  Your 
letter addressed as Medical Assessment of 
Ability to Do Work-Related Activities 
(Mental) which I had completed for [the 
veteran].  Your evaluation reliably listed my 
responses, but I feel the conclusions drawn 
may be inaccurate.  While [the veteran] does 
indeed have some qualities which would be an 
asset in securing a position, he has many 
more qualities which would likely create 
problems on the job for him and/or his 
employer.

It is my belief, after working with [the 
veteran] for more than a year, that he would 
be able to secure employment, but unable to 
retain it.  He has the ability to establish 
effective relationships with people but his 
ability to maintain effective or favorable 
relationships with people is considerably 
impaired.

(Emphasis original).

A March 1996 document prepared by the psychologist, entitled 
"Collaborative Biopsychosocial Re-Assessment & Care Plan 
Update," again provided a GAF score of 60.  The veteran's 
VA psychology notes with the psychologist reveal that the 
veteran was making efforts to reconcile with his ex-wife, 
and was contemplating purchasing a house to live 
independently from his sister.  He reported that his 
relationships were "much better" since he stopped drinking 
alcohol.  He also reported enjoying spending time with his 
ex-wife, children and grandchildren on holidays.  A June 
1996 psychology note indicated that the veteran's major 
problems included ongoing sleep difficulties, social 
isolation, relationship discomfort, financial problems, and 
inability to work in his field.

VA PTSD examination in December 1996 reflected the veteran's 
additional complaint of feelings of hopelessness and 
helplessness.  He reported being in receipt of an award of 
disability benefits from the Social Security Administration.  
His claims folder does not appear to have been reviewed.  
His mental status examination was significant for depressed 
mood, sad affect, and complaint of decreased concentration 
and energy with increased guilt feelings associated with his 
time in Vietnam.  Otherwise, there was no evidence of 
looseness of associations or flight of ideas.  His thought 
process was goal oriented, he accurately interpreted 
proverbs, and was able to perform calculations.  His recent, 
remote and immediate memory was intact.  He had a perfect 
score on the Folstein minimental status examination.  The 
examiner provided opinion that the veteran's degree of 
"social and employment disability" was "severe."  The 
examiner also offered the following comment with regard to 
the veteran's GAF score:

"The global assessment of function is 60% 
which is abnormally low for someone of his 
age.  This individual has very poor coping 
skills and has difficulty dealing with 
stressors at this time and Vietnam."

By rating decision dated July 1997, the RO granted a 50 
percent rating for PTSD effective to the date of claim.  
Thereafter, an August 1997 VA clinical record noted that the 
veteran was looking forward to attending his church's annual 
convention.

In May 1998, the Board denied the veteran's claim for a 
rating in excess of 50 percent for PTSD.  In so doing, the 
Board noted that the schedular criteria for evaluating mental 
disorders, to include PTSD, had changed during the appeal 
period.  The Board cited in full the two different versions 
of Diagnostic Code 9411.  Prior to November 1996, the 
criteria for 50 percent and 70 percent ratings were as 
follows:

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish or maintain effective or 
favorable relationships with people is 
severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence 
that there is severe impairment in the ability 
to obtain or retain employment.  [70 percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Subsequent to November 1996, the criteria for 50 percent and 
70 percent ratings were as follows:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood 
and difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment with 
deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, 
due to such items as: suicidal ideation; 
obsessional rituals which interfere with 
routine activity; speech intermittently 
illogical, obscure or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances and inability to establish and 
maintain effective relationships.  [70 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

In denying the claim, the Board provided the following 
Reasons and Bases for its decision:

Application of the 1995 and 1997 regulations 
shows that medical evidence as to the severity 
of the veteran's service-connected PTSD is not 
sufficient to support a finding of functional 
impairment which is greater than the currently 
assigned 50 percent disability rating.

A review of the evidence of record does not 
demonstrate that the veteran's PTSD warrants a 
rating in excess of 50 percent under the old 
mental disorders criteria.  The veteran may 
have considerable, but not severe, impairment 
in the ability to establish and maintain 
favorable relationships with people.  He has 
lived with his sister for a long time, and he 
has maintained a relationship with his ex-
wife.  Recently the medical records show that 
he has greatly enjoyed family gatherings that 
include his children and grandchildren and 
that he was looking forward to attending a 
church convention.  Although the veteran may 
have considerable impairment in establishing 
and maintaining favorable relationships, based 
on the number and type of relationships he has 
with family and his fellow church members, the 
Board does not find that he has severe 
impairment regarding relationships with 
people.

The Board notes the VA psychologist's opinion 
that the veteran is incapable of maintaining 
relationships.  As that psychologist has been 
treating the veteran regularly for few years, 
the Board finds her statements probative.  
However, as the entire[t]y of the evidence of 
record shows that the veteran has maintained 
several relationships and that these 
relationships have improved over recent years, 
as noted above, the Board does not find the 
psychologist's position persuasive.

While the veteran may have reduced 
reliability, flexibility and efficiency levels 
so as to result in considerable industrial 
impairment, he does not have psychoneurotic 
symptoms of such severity and persistence that 
there is severe impairment in the ability to 
obtain or retain employment.  His GAF scores 
have consistently been 60 in recent years.  
These scores represent no more than moderate 
impairment in occupational functioning.  The 
Board notes that a recent opinion of the VA 
Office of the General Counsel held that the 
Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-058, § 8052, prohibits the 
payment of compensation for a disability that 
is the result of a veteran's alcohol or drug 
abuse, whether on a direct or secondary basis.  
This law applies to claims, as here, filed 
after October 31, 1990.  VA O.G.C. Prec. 02-97 
(Jan. 16, 1997).

Likewise, the medical evidence in the file 
does not reflect a degree of occupational and 
social impairment which "more nearly 
approximates" the criteria for a 70 percent 
evaluation under new Diagnostic Code 9440.  38 
U.S.C.A. §§ C.F.R. § 4.7 (1997).  
Specifically, with respect to the criteria for 
a 70 percent rating, the evidence is negative 
for obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; spatial 
disorientation; and neglect of personal 
appearance and hygiene.  Recent VA 
examinations 


show that the veteran's speech is logical and 
his memory is intact.  The Board notes that 
the veteran repeatedly has denied 
hallucinations and suicidal or homicidal 
ideation.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400- 1411 (2002).  A motion 
alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2002).  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the pleading requirements, and 
must be dismissed without prejudice.  Id.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(2002).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (2002).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(2002).  However, to warrant revision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2002).  Furthermore, 
there are certain enumerated examples of situation that are 
not considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2)  Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

38 C.F.R. § 20.1404(d) (2002).

The above-cited regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the 
Court of Appeals for Veterans Claims (Court).  See 63 Fed. 
Reg. 27534, 27536 (1998).  The Board may therefore rely on 
the prior precedential decisions of the Court as to what 
exactly constitutes a valid claim of CUE.

In viewing the veteran's contentions in the light most 
favorable to his claim, the Board finds that the pleadings 
submitted by the veteran are sufficient to support a CUE 
claim inasmuch as he has alleged factual and legal errors 
which, according to his interpretation, would have changed 
the result but for the alleged error.  38 C.F.R. 
§ 20.1404(b) (2002).  However, having considered the 
evidence and the relevant laws, the Board nonetheless finds 
that the May 1998 decision did not contain CUE.  

The veteran primarily argues that the Board ignored the 
medical opinion of record, particularly of his treating 
psychologist in concluding that his PTSD symptoms did not 
result in "severe" industrial and social impairment.  
Indeed, the medical statements by the psychologist could 
support a rating higher than 50 percent under 


the old and new schedular criteria applicable to his claim.  
The Board specifically considered such evidence and made a 
specific findings that the "psychologist's position" was 
"probative" but not "persuasive."  This finding would 
only constitute CUE if there was no evidentiary support for 
the Board's finding of fact.  However, the Board 
specifically referred to factual evidence of record at the 
time, particularly the progress notes showing the veteran's 
positive social relations with his family and church 
activities, as lessening the probative value of the 
psychologist's assessment.  

The Board also noted that the veteran's GAF scores of 60, to 
include GAF scores of 60 provided by the psychologist in 1995 
and 1996, indicated "no more than moderate impairment in 
occupational functioning."  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  38 C.F.R. § 4.130 (2002).  Under DSM-IV, a GAF of 
60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."

Furthermore, the Board took into account the effects of the 
veteran's alcohol and substance abuse which, by his own 
omission, led to his being fired from numerous jobs and 
negatively affected his ability to maintain employment.  At 
the time of the May 1998 decision, the Board was bound by 
the precedent opinion of VA's General Counsel in VAOPGCPREC 
02-97 that payment of compensation for direct or secondary 
effects of substance abuse was prohibited.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  Subsequent to the Board's decision, 
the Court of Appeals for Veterans Claims rendered a 
decision, decided July 14, 1988, that service connection 
could be granted alcohol or drug abuse as secondary to PTSD 
disability, but that payment of compensation for such 
disability was prohibited.  Barela v. 


West, 11 Vet. App. 280 (1998).  This decision was later 
overturned by the Federal Circuit Court of Appeals which 
held that payment of compensation was not prohibited for 
alcohol or drug abuse where such disability was secondary 
to, or caused by, service connected disability.  Allen 
(William F.) v. Prinicipi, 237 F. 3d. 1368 (Fed. Cir. 2001).

Based upon the above, the Board had ample evidence to 
support its finding of fact that the veteran's social and 
industrial impairment was less than severe in degree.  The 
Board was not bound to accept the VA's psychologists' 
opinion as dispositive on the issue of the severity of the 
veteran's PTSD symptoms, particularly since the letters she 
submitted conflicted with the factual evidence of record as 
well as the GAF scores of 60 she provided for the veteran.  
See Hayes v. Brown, 5 Vet. App. 60 (1993) (while 
professional opinions must be considered, VA is not bound to 
accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim).  Rather, 
the Board weighed her evidence against the other medical 
evidence of record, to include the GAF score of 60 provided 
to the veteran following his period of hospitalization in 
1993 and his progress notes showing his reports of 
improvement following that hospitalization.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993) (the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings).  Thus, the 
veteran is essentially disagreeing with how the facts were 
weighed or evaluated by the Board, and such an argument 
cannot form the basis for a valid CUE claim.  38 C.F.R. 
§ 20.1404(d)(3) (2002).  See Fugo, 6 Vet. App. at 43-44.

Furthermore, the Board was bound, pursuant to 38 U.S.C.A. § 
7104(c) and VAOPGCPREC 02-97 in effect at the time of the 
May 1998 decision, to exclude the effects of the veteran's 
alcohol and substance abuse on his social and industrial 
impairment.  38 U.S.C.A. § 7104(c) (West 1991).  That the 
principle of law relied upon by the Board was overruled by 
subsequent Court decisions does not affect the validity of 
the Board's decision.  38 C.F.R. § 20.1404(d)(3) (2002).  
See Berger v. Brown, 10 Vet. App. 166 (1997) (Court opinions 
which formulate new 


interpretation of the law subsequent to a final VA decision 
cannot be the basis of a valid CUE claim).  Thus, the 
Board's exclusion of the effects of the veteran's alcohol 
and drug abuse in analyzing his social and industrial 
impairment was correct as a matter of law in May 1998.  A 
change in law since that time cannot form the basis for a 
CUE claim.

Finally, the veteran's representative has asserted that the 
Board's May 1998 decision should be revised on the grounds 
of CUE by its failure to obtain VA examination with benefit 
of review of the claims folder.  The initial VA Compensation 
and Pension examination in April 1994 did include review of 
the claims folder.  It does not appear that the claims 
folder was reviewed during VA examinations in June 1995 and 
December 1996.  Nonetheless, it is a well-settled principle 
that failure to obtain a "proper" examination cannot 
constitute the basis for a claim of CUE because "there is . 
. . no way of knowing what such an . . . examination would 
have yielded . . . , so it could not be concluded that it 
'would have manifestly changed the outcome'").  Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  
Furthermore, it has been asserted that the Board violated 
its duty to assist by failing to obtain the veteran's VA 
clinical records.  A review of the claims folder indicates 
that the veteran's VA clinical records were obtained for the 
time period covering the appeal.  In any event, it is also a 
well-settled principle that an alleged violation of a duty 
to assist, even if "grave," does not arise the level of 
CUE.  Tetro v. Principi, 314 F.3d 1310 (Fed Cir. 2003) 
(existence of a grave procedural error does not vitiate 
finality of prior Board decision).

For the reasons cited above, the Board must deny the motion 
at hand as the Board did not commit CUE in its May 1998 
decision by denying a rating in excess of 50 percent for 
PTSD.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 
20.1404 (2002).




ORDER

The motion alleging CUE in the Board's May 1998 decision is 
denied.



                       
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




